DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Specification
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities: “a difference between” in [0009] line 5 from bottom and [0018] line 10. It appears that it should be “a sum of” because 1) specification [0068] Eq.(7); 2) weight is determined by the ratio of the two amplitude. Taking difference would result in zero values or noisy signals without object signal. Appropriate corrections or clarifications are required. 



Claim Objections
Claim 6 objected to because of typographical errors: 1) “determining the first complex value” in line 1. It appears that it should be “determining the first and the second complex values” because phase error correction is implemented for signals received at both the first receiver antenna and the second receiver antenna; 2) “at second first receiver antenna” in line 6. It appears that it should be “at second receiver antenna”. Appropriate corrections or clarifications are required.

Claims 7 and 8 objected to because of typographical errors: “the first transmitter antenna” in claim 7 lines 6, 8-9 and claim 8 line 4. It appears that it should be “the third transmitter antenna” because the third receiver antenna receives signal emitted by the second and the third transmitter antenna for size measurement, as indicated in claim 1 lines 15-17 and 20-21. Appropriate corrections or clarifications are required.

Claims 8 and 20 objected to because of typographical error: “a difference between” in lines 9 and 8, respectively. It appears that it should be “a sum of” because 1) specification [0068] Eq.(7); 2) weight is determined by the ratio of the two amplitude. Taking difference would result in zero values or noisy signals without object signal. Appropriate corrections or clarifications are required.

Claims 13 and 24 objected to because of the following informalities: “the second receiver antenna and the third receiver antenna are the same antenna” in lines 1-2.  Based on claim 1, the third receiver antenna is on the same side with two transmitter antennas (the second and the third). If the second and the third receiver antenna are the same, on the third receiver antenna side, there should be two transmitter antennas and two receiver antennas, which is not the case shown in Fig.1. Appropriate corrections or clarifications are required.

Claim 18 objected to because of typographical errors: “at second first receiver antenna” in line 5. It appears that it should be “at second receiver antenna”. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 12-13, 23-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the second wireless signal receiver" in line 5.  There is insufficient antecedent basis for this limitation in the claim because claim 1 defined “one or more wireless signal receivers” in line 4. However, claim 1 does not define a second wireless signal receiver. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as " the wireless signal receiver ". Appropriate clarification is required.

Claims 12-13 and 23-24 recites the limitation “same” in line 2. The claims are indefinite because claim 1 defined three antennas for each of transmitter and receiver while claims 12-13 and 23-24 define two antennas for each of transmitter and receiver. It is not clear the actual number of transmitter antennas and receiver antennas included. Because the claim is indefinite and cannot be properly construed, for purposes of examination, the number of antennas is three which is the same as claims 1 and 15. Appropriate clarifications are required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 12-15, 21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schneebeck et al. (U.S. Patent No. 20190278000, hereafter Schneebeck) in view of Wang et al. (X. Wang, C. Yang and S. Mao, "PhaseBeat: Exploiting CSI Phase Data for Vital Sign Monitoring with Commodity WiFi Devices," 2017 IEEE 37th International Conference on Distributed Computing Systems (ICDCS), 2017, pp. 1230-1239, doi: 10.1109/ICDCS.2017.206, hereafter Wang2017).
Regarding claim 1, Schneebeck discloses that a method of detecting a suspicious object ([0006] lines 2-3, method, examining shipment; [0037] article information) using at least: 
one or more wireless signal transmitters including at least a first transmitter antenna, a second transmitter antenna and a third transmitter antenna (Fig.1 item 7; [0062] line 2, terahertz, emitters); 
one or more wireless signal receivers including at least a first receiver antenna, a second receiver antenna, and a third receiver antenna (Fig.1 item 11; [0062] lines 4-5, sensor device, terahertz, sensors; sensor has antenna); and 
wherein the first and second receiver antennas are positioned on a side of the object that is opposite the first transmitter antenna (Fig.1 items 7 and 11 are at opposite sides of object), and wherein the third receiver antenna is positioned on a same side of the object as the second and third transmitter antennas (Fig.1 the top two item 11 and the top item 7 are above the object, which are at the same side of the object), the method comprising: 
the one or more wireless signal transmitters emitting wireless signals from each of the first transmitter antenna, the second transmitter antenna and the third transmitter antenna ([0062] lines 1-2, terahertz, radiation source, emitter, emitting, radiation); 
the one or more wireless signal receivers receiving at least the wireless signal emitted by the first transmitter antenna at each of the first receiver antenna and the second receiver antenna ([0062] lines 4-6, sensor device, terahertz sensors, capture radiation, from, examination area); 
the one or more wireless signal receivers receiving the wireless signals emitted by each of the second transmitter antenna and the third transmitter antenna at the third receiver antenna ([0062] lines 4-6, sensor device, terahertz sensors, capture radiation, from, examination area); 
determining a type of material of the object based on information of the wireless signals received at the first receiver antenna and the second receiver antenna {[0040] lines 1-5(information, on the basis, transmission, reflection), 9-15(detection, metal, reflection properties, terahertz spectrum, identify, liquid)}; and 
determining a size of the object based on information of the wireless signals received at the third receiver antenna ([0033] lines 2-6, geometrical information, determined by, radiation, captured, sensor device); and 
determining whether the object is a suspicious object based on each of the type of material of the object and the size of the object ([0036] lines 2-6, article information, determined by, radiation, captured by, sensor device, from, examination area (include geometrical information and material); [0037] article information, type, nature category).
However, Schneebeck does not explicitly disclose channel state information. In the same field of endeavor, Wang2017 disclose that
receiver antenna (page 1230 right column, line 18, antennas, receiver)
channel state information {Eq.(1)}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schneebeck with the teachings of Wang2017 to use receiver antennas to receive data and use channel state information for reflection property measurement. Doing so would provide a stable signal background environment in object detection because channel state information consists both amplitude and phase information of communication channel and its phase difference from two different antennas is quite stable, as recognized by Wang2017 (page 1230 right column, lines 15-16, 27-28).

Regarding claim 2, which depends on claim 1, Schneebeck discloses that in the method,
determining the type of material of the object further comprises determining whether the object 
is (i) one of a metal or a liquid {[0040] lines 9 (detection, metal), 13-14 (identifying, liquid)}, or 
is (ii) a type of material other than a metal or a liquid ([0037] lines 6-7, food, cooking salt packet, electronic device).

Regarding claim 3, which depends on claims 1-2, Schneebeck discloses that in the method,
determining the type of material of the object further comprises determining whether the object 
is a metal or is a liquid {[0040] lines 9 (detection, metal), 13-14 (identifying, liquid)}.

Regarding claim 10, which depends on claim 1, Schneebeck discloses that in the method,
the wireless signals are emitted and received by the transmitter and receiver antennas while the object is moving ([0009] line 1, emitting radiation, into, examination area; [0010] lines 1-2, capture radiation from examination area, sensor device; [0032] line 4, emitted, antenna; [0016] line 3 from bottom, shipment, moved).

Regarding claim 12, which depends on claim 1, Schneebeck discloses that in the method,
the first transmitter antenna and the second transmitter antenna are the same antenna (Fig.1 item 7).

Regarding claim 13, which depends on claim 1, Schneebeck discloses that in the method,
the second receiver antenna and the third receiver antenna are the same antenna (Fig.1 item 11).

Regarding claim 14, Schneebeck discloses that a computer-readable non-transitory medium storing instructions for instructing a processor to execute a method for detecting a suspicious object as recited in claim 1 {[0073] lines 1-4, program memory, storage medium; [0074] lines 1-4 (program memory, operating system, executed, by, processor), 7-8(apparatus started); Fig.1 item 1; see rejection of claim 1}.


Regarding claim 15, Schneebeck discloses that a system for detecting a suspicious object ([0006] lines 2-3, apparatus, examining shipment; [0037] article information; Fig.1 apparatus works as a system), the system comprising: 
one or more wireless signal transmitters including at least a first transmitter antenna, a second transmitter antenna and a third transmitter antenna (Fig.1 item 7; [0062] line 2, terahertz, emitters), the one or more wireless signal transmitters configured to emit wireless signals from each of the first transmitter antenna, the second transmitter antenna and the third transmitter antenna ([0062] lines 1-2, terahertz, radiation source, emitter, emitting, radiation); 
one or more wireless signal receivers including at least a first receiver antenna, a second receiver antenna and a third receiver antenna (Fig.1 item 11; [0062] lines 4-5, sensor device, terahertz, sensors; sensor has antenna), the first and second receiver antennas being positioned to be on a side of the object that is opposite the first transmitter antenna (Fig.1 items 7 and 11 are at opposite sides of object), and configured to receive at least the wireless signal emitted by the first transmitter antenna ([0062] lines 4-6, sensor device, terahertz sensors, capture radiation, from, examination area), the third receiver antenna being positioned to be on a same side of the object as the second and third transmitter antennas (Fig.1 the top two item 11 and the top item 7 are above the object, which are at the same side of the object), and configured to receive the wireless signals emitted by each of the second transmitter antenna and the third transmitter antenna ([0062] lines 4-6, sensor device, terahertz sensors, capture radiation, from, examination area); and 
a processor (Fig.3 item 120, processor) configured to:  -26-ORC 3.OF-005 
determine a type of material of the object based on information of the wireless signals received at the first receiver antenna and the second receiver antenna {[0040] lines 1-5(information, on the basis, transmission, reflection), 9-15(detection, metal, reflection properties, terahertz spectrum, identify, liquid)}; and 
determine a size of the object based on information of the wireless signals received at the third receiver antenna ([0033] lines 2-6, geometrical information, determined by, radiation, captured, sensor device); and 
determine whether the object is a suspicious object based on each of the type of material of the object and the size of the object ([0036] lines 2-6, article information, determined by, radiation, captured by, sensor device, from, examination area (include geometrical information and material); [0037] article information, type, nature category).
However, Schneebeck does not explicitly disclose channel state information. In the same field of endeavor, Wang2017 disclose that
receiver antenna (page 1230 right column, line 18, antennas, receiver)
channel state information {Eq.(1)}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schneebeck with the teachings of Wang2017 to use receiver antennas to receive data and use channel state information for reflection property measurement. Doing so would provide a stable signal background environment in object detection because channel state information consists both amplitude and phase information of communication channel and its phase difference from two different antennas is quite stable, as recognized by Wang2017 (page 1230 right column, lines 15-16, 27-28).

Regarding claim 21, which depends on claim 15, Schneebeck discloses that in the system, the processor is further configured to 
repeatedly determine the size of the object as the object moves ([0016] lines 1-5 from bottom, shipment, moved, into, out, examination area; [0034] lines 3-5, geometrical information, size, shipment; [0041] lines 5-8, emits, continuous, checks).

Regarding claim 23, which depends on claim 15, Schneebeck discloses that in the system,
the first transmitter antenna and the second transmitter antenna are the same antenna (Fig.1 item 7).

Regarding claim 24, which depends on claim 15, Schneebeck discloses that in the system,
the second receiver antenna and the third receiver antenna are the same antenna (Fig.1 item 11)



Claims (4-5, 7, 11) and (16-17, 19, 22) are rejected under 35 U.S.C. 103 as being unpatentable over Schneebeck and Wang2017 as applied to claims 1 and 15, respectively, above, and further in view of Wu (K. Wu, "Wi-metal: Detecting metal by using wireless networks," 2016 IEEE International Conference on Communications (ICC), 2016, pp. 1-6, doi: 10.1109/ICC.2016.7511472, hereafter Wu).
Regarding claim 4, which depends on claim 1, Schneebeck does not explicitly disclose channel state information. In the same field of endeavor, Wang2017 discloses that in the method,
determining the type of material of the object further comprises: 
determining a first complex value of the channel state information of the wireless signal received at the first receiver antenna {Eq.(1)}; 
determining a second complex value of the channel state information of the wireless signal received at the second receiver antenna {Eq.(1)}; and 
calculating a complex difference value that is a difference between the first complex value and the second complex value {Eq.(6)}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schneebeck with the teachings of Wang2017 to use channel state information for reflection property measurement and use information from difference between two transmission channels. Doing so would provide a stable signal background environment in object detection because channel state information consists both amplitude and phase information of communication channel and its phase difference from two different antennas is quite stable, as recognized by Wang2017 (page 1230 right column, lines 15-16, 27-28).
However, Schneebeck and Wang2017 do not disclose using information from the difference between two transmission channels for determining the type of material of detected object. In the same field of endeavor, Wu discloses that 
wherein determining the type of material of the object is based on the first complex value, the second complex value, and the complex difference value {Eq.(5)-(6) for similarity and quality; Figs. 4-6, amplitude; page 3 right column, IV(B) for amplitude of channel state information, IV(C) for removing interference using difference [Eq.(4)] of channel state information from two channels. }.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck and Wang2017 with the teachings of Wu to determine material type using channel state information and difference of channel state information. Doing so would leverage wireless signals and use commercial channel state information tools to detect metal, as recognized by Wu (page 1 lines 1-4 from bottom on right and page 2 line 1 on left)

Regarding claim 5, which depends on claims 1 and 4, Schneebeck and Wang2017 do not disclose the detail of determining the type of material of the object. In the same field of endeavor, Wu discloses that in the method,
determining the type of material of the object further comprises: 
comparing each of the first complex value, the second complex value and the complex difference value to a plurality of predetermined sets of first complex, second complex and complex difference values, each predetermined set of values corresponding to a type of material or a group of types of materials {page 2 left column, lines 3-4(amplitude, CSI matrix, metal), 18-19 (K-means model, cluster, target, metallic, group); page 4 right column, lines 16-17, Euclidean distance, similarity measure. Eq.(5)}; and 
selecting the type of material or the group of types of materials having the predetermined set of values closest to the first complex value, the second complex value and the complex difference value {page 4 right column, lines 9 (distinguish metal), 18-19 (sum of squared error, measure, clustering quality), Eq.(6), line 11 below Eq.(6), choose, minimum, SSE, final result}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck and Wang2017 with the teachings of Wu to check similarity in object classification. Doing so would use a clustering technique by checking similarity and quality in object classification, as recognized by Wu {page 4 right column, lines 17 (similarity), 19 (clustering quality)}.

Regarding claim 7, which depends on claim 1, Schneebeck discloses that the method further comprising: 
at a calibration stage (when there is no object in examination area):  -24-ORC 3.OF-005 
the wireless signal transmitter emitting calibration wireless signals from each of the first transmitter antenna and the second transmitter antenna (Fig.1 item 7; [0062] line 2, terahertz, emitters); 
the wireless signal receiver receiving the calibration wireless signals emitted by each of the first transmitter antenna and the second transmitter antenna at the third receiver antenna (Fig.1 item 11; [0062] lines 4-5, sensor device, terahertz, sensors); and 
However, Schneebeck does not explicitly disclose channel state estimation. In the same field of endeavor, Wang2017 discloses that
determining each of a first estimated channel state of the first transmitter antenna and a second estimated channel state of the second transmitter antenna based on the received calibration wireless signals {Eq.(1)}, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schneebeck with the teachings of Wang2017 to use channel state information for reflection property measurement. Doing so would provide a stable signal background environment in object detection because channel state information consists both amplitude and phase information of communication channel and its phase difference from two different antennas is quite stable, as recognized by Wang2017 (page 1230 right column, lines 15-16, 27-28).
However, Schneebeck and Wang2017 do not disclose calibration in object size determination. In the same field of endeavor, Wu discloses that
wherein determining the size of the object is further based on the first estimated channel state and the second estimated channel state (Figs.4-6, amplitude is higher when object presents than no object in examination area, which is a noisy level or estimation bias).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck and Wang2017 with the teachings of Wu to consider estimate bias in determining the size of the object. Doing so would remove interference from other factors (wall, furniture) in object size determination, as recognized by Wu (page 3 left column, line 5-6 below section “C. Challenges”).

Regarding claim 11, which depends on claims 1 and 10, Schneebeck and Wang2017 do not disclose object size determination. In the same field of endeavor, Wu discloses that the method further comprising: 
repeatedly determining a size of the object based on channel state information of the wireless signals received at the third receiver antenna as the object is moving (Fig.7; page 2 left column, lines 13-14, moving, amplitude; page 3 left column, lines 1-2 from bottom, bigger, stronger);  -25-ORC 3.OF-005 
constructing a profile of the repeatedly determined size of the object (Fig.7, time series is a profile); 
comparing the constructed profile to a plurality of predetermined shape profiles, each predetermined shape profile corresponding to a type of shape {Eqs.(5)-(6)}; and 
selecting the predetermined shape profile having a value closest to constructed profile (page 4 line 19, minimum, SSE, final result); and 
determining a shape of the object based on the selected predetermined shape profile (page 4 line 19, minimum, SSE, final result), 
wherein determining whether the object is a suspicious object is based further on the determined shape of the object (Figs.4-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck and Wang2017 with the teachings of Wu to collect object information when object is moving and check similarity in object classification. Doing so would distinguish both target material and moving direction and use a clustering technique by checking similarity and quality in object classification, as recognized by Wu {page 3 right column, lines 16-17 from bottom, distinguish, target, material, moving; page 4 right column, lines 17 (similarity), 19 (clustering quality)}.


Regarding claim 16, which depends on claim 15, Schneebeck does not explicitly disclose channel state information. In the same field of endeavor, Wang2017 discloses that in the system of, the processor is further configured to: 
determine a first complex value of the channel state information of the wireless signal received at the first receiver antenna {Eq.(1)}; 
determine a second complex value of the channel state information of the wireless signal received at the second receiver antenna {Eq.(1)}; and 
calculate a complex difference value that is a difference between the first complex value and the second complex value {Eq.(6)}, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schneebeck with the teachings of Wang2017 to use channel state information for reflection property measurement and use information from difference between two transmission channels. Doing so would provide a stable signal background environment in object detection because channel state information consists both amplitude and phase information of communication channel and its phase difference from two different antennas is quite stable, as recognized by Wang2017 (page 1230 right column, lines 15-16, 27-28).
However, Schneebeck and Wang2017 do not disclose using information from the difference between two transmission channels for determining the type of material of detected object. In the same field of endeavor, Wu discloses that 
wherein the determined type of material of the object is based on the first complex value, the second complex value, and the complex difference value {Eq.(5)-(6) for similarity and quality; Figs. 4-6, amplitude; page 3 right column, IV(B) for amplitude of channel state information, IV(C) for removing interference using difference [Eq.(4)] of channel state information from two channels. }.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck and Wang2017 with the teachings of Wu to determine material type using channel state information and difference of channel state information. Doing so would leverage wireless signals and use commercial channel state information tools to detect metal, as recognized by Wu (page 1 lines 1-4 from bottom on right and page 2 line 1 on left)

Regarding claim 17, which depends on claims 15-16, Schneebeck and Wang2017 do not disclose the detail of determining the type of material of the object. In the same field of endeavor, Wu discloses that in the system, the processor is further configured to: 
compare each of the first complex value, the second complex value and the complex difference value to a plurality of predetermined sets of first complex, second complex and complex difference values, each predetermined set of values corresponding to a type of material or a group of types of materials {page 2 left column, lines 3-4(amplitude, CSI matrix, metal), 18-19 (K-means model, cluster, target, metallic, group); page 4 right column, lines 16-17, Euclidean distance, similarity measure. Eq.(5)}; and 
select the type of material or the group of types of materials having the predetermined set of values closest to the first complex value, the second complex value and the complex difference value {page 4 right column, lines 9 (distinguish metal), 18-19 (sum of squared error, measure, clustering quality), Eq.(6), line 11 below Eq.(6), choose, minimum, SSE, final result }.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck and Wang2017 with the teachings of Wu to check similarity in object classification. Doing so would use a clustering technique by checking similarity and quality in object classification, as recognized by Wu {page 4 right column, lines 17 (similarity), 19 (clustering quality)}.

Regarding claim 19, which depends on claim 15, Schneebeck discloses that in the system,  the processor is further configured to, 
at a calibration stage (when there is no object in examination area), 
calibration wireless signals emitted from each of the first transmitter antenna and the second transmitter antenna and received at the third receiver antenna {Fig.1 items 7, 11; [0062] line 2 (terahertz, emitters), 4-5 (sensor device, terahertz, sensors)}, 
However, Schneebeck does not explicitly disclose channel state estimation. In the same field of endeavor, Wang2017 discloses that
determine each of a first estimated channel state of the first transmitter antenna and a second estimated channel state of the second transmitter antenna based on calibration wireless signals {Eq.(1)},
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schneebeck with the teachings of Wang2017 to use channel state information for reflection property measurement. Doing so would provide a stable signal background environment in object detection because channel state information consists both amplitude and phase information of communication channel and its phase difference from two different antennas is quite stable, as recognized by Wang2017 (page 1230 right column, lines 15-16, 27-28).
However, Schneebeck and Wang2017 do not disclose calibration in object size determination. In the same field of endeavor, Wu discloses that
wherein the size of the object is determined based further on the first estimated channel state and the second estimated channel state.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck and Wang2017 with the teachings of Wu to consider estimate bias in determining the size of the object. Doing so would remove interference from other factors (wall, furniture) in object size determination, as recognized by Wu (page 3 left column, line 5-6 below section “C. Challenges”).

Regarding claim 22, which depends on claims 15 and 21, Schneebeck and Wang2017 do not disclose object size determination. In the same field of endeavor, Wu discloses that in the system, the processor is further configured to: 
repeatedly determine a size of the object based on channel state information of the wireless signals received at the third receiver antenna as the object is moving (Fig.7; page 2 left column, lines 13-14, moving, amplitude; page 3 left column, lines 1-2 from bottom, bigger, stronger); 
construct a profile of the repeatedly determined size of the object (Fig.7, time series is a profile); 
compare the constructed profile to a plurality of predetermined shape profiles, each predetermined shape profile corresponding to a type of shape {Eqs.(5)-(6)}; and  -28-ORC 3.OF-005 
select the predetermined shape profile having a value closest to constructed profile (page 4 line 19, minimum, SSE, final result); and 
determine a shape of the object based on the selected predetermined shape profile (page 4 line 19, minimum, SSE, final result), 
wherein the processor is configured to 
determine whether the object is a suspicious object based further on the determined shape of the object (Figs.4-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck and Wang2017 with the teachings of Wu to collect object information when object is moving and check similarity in object classification. Doing so would distinguish both target material and moving direction and use a clustering technique by checking similarity and quality in object classification, as recognized by Wu {page 3 right column, lines 16-17 from bottom, distinguish, target, material, moving; page 4 right column, lines 17 (similarity), 19 (clustering quality)}.



Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schneebeck, Wang2017, and Wu as applied to claims (1, 4) and (15-16), respectively, above, and further in view of Wang et al. (X. Wang, L. Gao and S. Mao, "CSI Phase Fingerprinting for Indoor Localization With a Deep Learning Approach," in IEEE Internet of Things Journal, vol. 3, no. 6, pp. 1113-1123, Dec. 2016, doi: 10.1109/JIOT.2016.2558659, hereafter Wang2016).
Regarding claim 6, which depends on claims 1 and 4, Schneebeck does not disclose channel state information. Wang2017 and Wu do not explicitly disclose phase error correction for the channel state information. In the same field of endeavor, Wang2016 discloses that in the method,
determining the first complex value further comprises: 
performing phase error correction for the channel state information of the wireless signal received at the first receiver antenna {page 1115 Eq.(6)} ; 
performing phase error correction for the channel state information of the wireless signal received at second first receiver antenna {page 1115 Eq.(6)}; and 
reconstructing a complex form of the wireless signals received at the first receiver antenna and second receiver antenna based on the respective phase error corrections {page 1115 Eq.(6)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck, Wang2017, and Wu with the teachings of Wang2016 to apply phase error correction channel state information. Doing so would remove phase offset in obtained channel state information, as recognized by Wang2016 {page 1114 left column, lines 23-24, remove, phase offset}.


Regarding claim 18, which depends on claims 15-16, Schneebeck does not disclose channel state information. Wang2017 and Wu do not explicitly disclose phase error correction for the channel state information. In the same field of endeavor, Wang2016 discloses that in the system, the processor is further configured to: 
perform phase error correction for the channel state information of the wireless signal received at the first receiver antenna {page 1115 Eq.(6)}; 
perform phase error correction for the channel state information of the wireless signal received at second first receiver antenna {page 1115 Eq.(6)}; and  -27-ORC 3.OF-005 
reconstruct a complex form of the wireless signals received at the first receiver antenna and second receiver antenna based on the respective phase error corrections {page 1115 Eq.(6)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck, Wang2017, and Wu with the teachings of Wang2016 to apply phase error correction channel state information. Doing so would remove phase offset in obtained channel state information, as recognized by Wang2016 {page 1114 left column, lines 23-24, remove, phase offset}.



Claims (8-9) and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneebeck, Wang2017, and Wu as applied to claims (1, 7) and (15, 19), respectively, above, and further in view of Sun et al. (C. Sun, F. Gao, H. Liu, S. Xu and J. An, "A Radio Tomographic Imaging Method Using Channel State Information and Image Fusion," 2018 8th International Conference on Electronics Information and Emergency Communication (ICEIEC), 2018, pp. 223-227, doi: 10.1109/ICEIEC.2018.8473507, hereafter Sun).
Regarding claim 8, which depends on claims 1 and 7, Schneebeck does not explicitly disclose received signal expressions. Wang2017 discloses that in the method,
determining the size of the object further comprises: 
determining a first amplitude of the wireless signal received at the third receiver antenna from the first transmitter antenna (Page 1231 left column, lines 14-15 below section II(A. Channel State Information Preliminaries), Y=CSI*X+N); 
determining a second amplitude of the wireless signal received at the third receiver antenna from the second transmitter antenna (Page 1231 left column, lines 14-15 below section II(A. Channel State Information Preliminaries), Y=CSI*X+N); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schneebeck with the teachings of Wang2017 to express received signal as a function of channel state information to quantify reflection property measurement. Doing so would use channel state information to provide a stable signal background environment in object detection because channel state information consists both amplitude and phase information of communication channel and its phase difference from two different antennas is quite stable, as recognized by Wang2017(page 1230 right column, lines 15-16, 27-28).
However, Schneebeck and Wang2017 do not disclose channel response in received signals from two transmission channels. In the same field of endeavor, Sun discloses that  
determining a weighted second amplitude that is the second amplitude multiplied by a ratio of the first estimated channel state to the second estimated channel state {page 224 below Eq.(3), lines 1 (weight), 4-6 (weighted, CSI amplitude, used for, imaging); page 223 Eq.(1), when weight is used in imaging}; and 
calculating a reflection channel response that is a sum of the first amplitude and the weighted second amplitude {page 224 Eq.(3) for channel response, weighted sum},
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck and Wang2017 with the teachings of Sun to use weight in signal combination from multiple transmission channels. Doing so would reduce influence of deep fading in different subcarriers, as recognized by Sun (page 224 left column, lines 8-9).
However, Schneebeck, Wang2017, and Sun do not disclose object size determination. In the same field of endeavor, Wu discloses that
wherein the size of the object is further based on the reflection channel response (Figs.4-6, object type and size is identified from amplitude and samples).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck, Wang2017, and Sun with the teachings of Wu to identify object from reflection channel response. Doing so would leverage wireless signals and use commercial channel state information tools to detect object, as recognized by Wu (page 1 lines 1-4 from bottom on right and page 2 line 1 on left).

Regarding claim 9, which depends on claims 1, 7-8, Schneebeck, Wang2017, and Sun do not disclose object size determination. In the same field of endeavor, Wu discloses that in the method,
a greater reflection channel response is indicative of the size of the object being larger (page 3 lines 1-2 from bottom on left).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck, Wang2017, and Sun with the teachings of Wu to identify object from reflection channel response. Doing so would leverage wireless signals and use commercial channel state information tools to detect object, as recognized by Wu (page 1 lines 1-4 from bottom on right and page 2 line 1 on left).


Regarding claim 20, which depends on claims 15 and 19, Schneebeck does not explicitly disclose received signal expressions. Wang2017 discloses that in the system, the processor is further configured to: 
determine a first amplitude of the wireless signal received at the third receiver antenna from the first transmitter antenna (Page 1231 left column, lines 14-15 below section II(A. Channel State Information Preliminaries), Y=CSI*X+N); 
determine a second amplitude of the wireless signal received at the third receiver antenna from the second transmitter antenna (Page 1231 left column, lines 14-15 below section II(A. Channel State Information Preliminaries), Y=CSI*X+N); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schneebeck with the teachings of Wang2017 to express received signal as a function of channel state information to quantify reflection property measurement. Doing so would use channel state information to provide a stable signal background environment in object detection because channel state information consists both amplitude and phase information of communication channel and its phase difference from two different antennas is quite stable, as recognized by Wang2017(page 1230 right column, lines 15-16, 27-28).
However, Schneebeck and Wang2017 do not disclose channel response in received signals from two transmission channels. In the same field of endeavor, Sun discloses that  
determine a weighted second amplitude that is the second amplitude multiplied by a ratio of the first estimated channel state to the second estimated channel state {page 224 below Eq.(3), lines 1 (weight), 4-6 (weighted, CSI amplitude, used for, imaging); page 223 Eq.(1), when weight is used in imaging}; and 
calculate a reflection channel response that is a sum of the first amplitude and the weighted second amplitude {page 224 Eq.(3) for channel response, weighted sum}, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck and Wang2017 with the teachings of Sun to use weight in signal combination from multiple transmission channels. Doing so would reduce influence of deep fading in different subcarriers, as recognized by Sun(page 224 left column, lines 8-9).
However, Schneebeck, Wang2017, and Sun do not disclose object size determination. In the same field of endeavor, Wu discloses that
wherein the size of the object is determined based further on the reflection channel response (Figs.4-6, object type and size is identified from amplitude and samples).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Schneebeck, Wang2017, and Sun with the teachings of Wu to identify object from reflection channel response. Doing so would leverage wireless signals and use commercial channel state information tools to detect object, as recognized by Wu (page 1 lines 1-4 from bottom on right and page 2 line 1 on left).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648